Case 1:03-cr-00331-CKK Document 1092 Filed 07/08/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA
Vv.
Case No. 03-CR-0331(11) (CKK)
WALDEMAR LORENZANA,
Defendant.

ORDER

Upon consideration of Defendant’s Consent Motion to Continue Status
Conference, it is this Bay July 2019, hereby

ORDERED, that the Defendant’s Motion is GRANTED; it is further

ORDERED, that the Status Conference scheduled for July 8, 2019 is VACATED

and rescheduled for > vy SAP OANA Os DAG os .

COLLEEN KOLLAR ‘ TnL? |

UNITED STATES DISTRICT JUDGE

 
